I would like to congratulate Mr. Peter Thomson, President of the General Assembly at this session, and to wish him complete success. I thank his predecessor, Mr. Mogens Lykketoft, and take this opportunity to express our high appreciation to Secretary-General Ban Ki-moon for his able leadership.
Two days ago, Armenia celebrated the twenty-fifth anniversary of its independence. During that short period of time, much has been done to strengthen democratic institutions, the rule of law and good governance, to protect human rights and to advance economic reforms. We have been able to achieve significant progress also with regard to the socioeconomic development agenda.
However, challenges still remain. The needs of the socially most vulnerable groups have been placed at the centre of Armenia’s forward-looking development strategy for 2014-2025. Likewise, our Government has launched a national plan of action on the protection of human rights. In that respect, Armenia continues to work actively with all United Nations human rights mechanisms, including the special procedures and the treaty bodies.
Our new constitutional reform followed an inclusive process of broad public discussions aimed at implementing a new and improved governance system with increased transparency and accountability. It was approved in a nationwide referendum last December and welcomed by relevant international bodies.
The United Nations has a considerable role to play in changing the environment, which has been conducive to intolerance, racial discrimination, xenophobia, violent extremism and terrorism. On numerous occasions Armenia has condemned the crimes committed by Da’esh and other terrorist groups that threaten the peoples of the region and beyond. The war in Syria has had a devastating impact on its civilian population, including national and religious minorities who face existential threats in the form of identity-based crimes. The violence has not bypassed Syrian-Armenians, many of whom have lost their lives. Armenian settlements, churches, schools and cultural institutions have been destroyed.
One hundred years ago, Armenian refugees found shelter in many Arab countries after the Armenian genocide. Today, thousands of Armenians, together with other peoples of the Middle East, have again been forced to flee their homes. From Syria, more than 20,000 have found refuge in Armenia. We know, therefore, what it means to be a refugee and to host refugees. The Government of Armenia has undertaken considerable efforts to assist the refugees and facilitate their integration.
We believe that wider international cooperation is needed to adequately address the challenges posed by the massive displacements. The full implementation of the commitments made in the New York Declaration for Refugees and Migrants (resolution 71/1), adopted a few days ago by the Assembly, stands as an important milestone in that regard.
We would like to stress the significance of addressing the root causes of large movements of people by working for the prevention of crimes against humanity and for the peaceful settlement of disputes and lasting political solutions. Armenia has been continuously supporting and contributing to the elaboration of prevention mechanisms, in particular by regularly initiating resolutions on the prevention of genocide in the Human Rights Council.
As a nation that experienced the first genocide of the twentieth century and continues to face the denial of that horror, Armenia reaffirms its strong support for the fight against impunity for genocide. The year 2016 marks the first anniversary of resolution 69/323, initiated by Armenia, proclaiming 9 December as the International Day of Commemoration and Dignity of the Victims of the Crime of Genocide and of the Prevention of this Crime.
As the threat of violence continues to spread in various parts of the world, it is crucial to make our joint efforts to achieve peace and security more effective.
Based on that understanding, Armenia has participated in a number of United Nations actions and United Nations-mandated peace operations, thus actively contributing in the most direct way to the building of international peace and security. As the Assistant Secretary-General for Peacekeeping Operations noted recently, “Armenia’s support is important not only for its contribution but also for Armenian history and the challenges overcome during it”. Indeed, history teaches us that the security of one is closely connected to that of others.
This year marks the fiftieth anniversary of the adoption of the International Covenants on Human Rights, as well as the thirtieth anniversary of the Declaration on the Right to Development. The latter affirms
“the right of peoples to self-determination, by virtue of which they have the right freely to determine their political status and to pursue their economic, social and cultural development” (resolution 41/128, annex, sixth preambular paragraph).
It is well known that the Charter of the United Nations underlines respect for the principles of the equal rights and the self-determination of peoples as a purpose of the Organization.
Aggressive military responses on the part of States to the peaceful aspirations of people to exercise their right to self-determination only legitimize such aspirations and deprives the aggressor of any claim to authority over the people. The Independent Expert on the promotion of a democratic and equitable international order rightly pointed out that self-determination should not be viewed as a source of conflict, but rather that conflict is a consequence of the violation of the right to self-determination.
Azerbaijan stubbornly refuses to recognize the right of the people of Nagorno Karabakh to self- determination. As part of Azerbaijan’s policy of ethnic cleansing and aggression, starting in the late 1980s and the early 1990s, Armenians have been massacred and expelled from their homes. Nobel Peace Prize winner Andrei Sakharov called those actions a threat of a new genocide against the Armenian people.
This year again, in early April, in blatant violation of the ceasefire agreement, Azerbaijan unleashed another large-scale aggression against Nagorno Karabakh, indiscriminately targeting civilian infrastructure and the population. Among the victims were a 12-year-old boy and 92-year-old woman. Three captured soldiers of the Nagorno Karabakh armed forces were beheaded in Da’esh style, which was subsequently shown in towns and villages and publicized through the social media. Furthermore, the leader of Azerbaijan publicly decorated the perpetrators of that crime. During the exchange of the bodies of the deceased between Nagorno Karabakh and Azerbaijan, which was mediated by the International Committee of the Red Cross, it was registered that the corpses transferred from the Azerbaijani side bore undeniable signs of torture and were mutilated. Such despicable atrocities go beyond the basic norms of the civilized world and constitute gross violations of international humanitarian law.
The aggression in April severely undermined the peace process. To restore trust and work for a peaceful resolution of the conflict, measures should be taken to prevent the use of force and to create conditions conducive to the advancement of the peace process. That was the main aim of two summit meetings on Nagorno Karabakh, held in Vienna in May and St. Petersburg in June. It is imperative to implement what was particularly emphasized and agreed upon at those meetings: first, the full adherence to the 1994 and 1995 trilateral ceasefire agreements, which do not have time limitations; secondly, the creation of a mechanism to investigate ceasefire violations; thirdly, the expansion of the capacity of the Personal Representative of the Organization for Security and Cooperation in Europe (OSCE) Chairperson-in-Office. Against all odds the people of Nagorno Karabakh have been able to defend themselves and create a free and democratic society.
Armenia, together with the mediator countries — Russia, the United States and France, which are the co-Chairs of the OSCE Minsk Group — will continue its efforts towards an exclusively peaceful resolution of the Nagorno Karabakh conflict. The co-Chairs have proposed a rather civilized formula for the settlement — ballots instead of bullets. The proposal outlined by the Presidents of the co-Chair countries stipulates the future determination of the final legal status of Nagorno Karabakh through a legally binding expression of the will of its population. The mentality that supports medieval barbarism, as witnessed in April, has difficulty accepting the civilized approaches of the modern world.
Armenia welcomes the integration of the Vienna Programme of Action for the Landlocked Developing Countries for the Decade 2014-2024 into the 2030 Agenda for Sustainable Development as an important step to promote sustainable and inclusive development. The Government of Armenia has adopted a national strategy to ensure the effective implementation of the Vienna Programme of Action and make it a mainstream part of our policies.
We deplore policies that stipulate unilateral economic measures as an instrument of political pressure. Agenda 2030 reconfirms, once again, that such measures are detrimental to sustainable development. The unilateral land blockade of Armenia by Turkey is a gross violation of international law. It continues to severely hamper regional transit communication routes, economic cooperation and integration.
Armenia welcomes the central role of the United Nations in the implementation of the comprehensive new 2030 Agenda. We do not underestimate the challenges facing all of us, and similarly, we should not downplay the opportunities. With the more than seven decades of the United Nations existence, we must show the same insight and vision to safeguard the future of the Organization and ensure the best possible future for the peoples of the United Nations. Armenia is fully committed to those goals.
